IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DOMONIQUE SMITH,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D13-5205

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed September 23, 2014.

An appeal from an order of the Leon County Circuit Court.
Kevin J. Carroll, Judge.

Domonique Smith, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Daniel A. Johnson, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      On our own motion, we treat the petition for certiorari as a notice of appeal, and

reverse and remand for further proceedings in accordance with Waters v. Department

of Corrections, 39 Fla. L. Weekly D1623b (Fla. 1st DCA Aug. 1, 2014). We also deny

appellant’s request for costs without prejudice to the filing of a proper motion with the

lower tribunal. See Fla. R. App. P. 9.400(a).

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.